                     Case 1:20-cr-00102-JRH-BKE Document 1 Filed 11/05/20 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
                                        AUGUSTA DIVISION


          UNITED STATES OF AMERICA                       ) INDICTMENT NO. CRlgQ 102
                                                        )
                            V.                          ) 21U.S.C. §846
                                                        ) Conspiracy to Possess With
          CEDRIC BROWN,                                 ) Intent to Distribute and to
            aka "Pop,"                                  ) Distribute Controlled Substances
          TELLY SAVALAS CARSWELL                        ) (Metbampbetamine, Heroin)
                                                        )
                                                        ) 21 U.S.C.§ 841(a)(1)
                                                        ) Possession of a Controlled
      —j^
      O—       cn                                       ) Substance with Intent to
      C_5 Q
n v—
              s:                                        ) Distribute
              oCt
i'j                                                     ) (Metbampbetamine, Heroin)
              in
                t                                       )
 * c,o

  Q'-X
      —^
                                                        ) 21 U.S.C.§ 856(a)(1)
  CO
         to                                             ) Using or Maintaining a Drug-
              C>>I
  ZD          C=3                                       ) Involved Premises

          THE GRAND JURY CHARGES THAT:

                                                 COUNT ONE
                               Conspiracy to Possess With Intent to Distribute and
                        to Distribute Controlled Substances(Methamphetamine, Heroin)
                                                 21 U.S.C. § 846

                     Beginning on a date at least as early as January 3, 2020, up to and including

          May 7, 2020,the precise dates being unknown,in Burke County, within the Southern

          District of Georgia, and elsewhere, the defendants,

                                           CEDRIC BROWN,
                                               aka "Pop,"
                                       TELLY SAVALAS CARSWELL,

          aided and abetted by each other and by others known and unknown, with some

          joining the conspiracy earlier and others joining later, did knowingly and

          intentionally combine, conspire, confederate and agree together and with each other.
      Case 1:20-cr-00102-JRH-BKE Document 1 Filed 11/05/20 Page 2 of 6




and with others known and unknown, to possess with intent to distribute and to

distribute 500 grams or more of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, and a quantity of

heroin, a Schedule II controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and 846, and

Title 18, United States Code, Section 2.
      Case 1:20-cr-00102-JRH-BKE Document 1 Filed 11/05/20 Page 3 of 6




                                   COUNT TWO
            Possession of Controlled Substances with Intent to Distribute
                            (Methamphetamine, Heroin)
                                21 U.S.C. § 841(a)(1)

      On or about May 7, 2020, in Burke County, within the Southern District of

Georgia, and elsewhere, the defendants,

                              CEDRIC BROWN,
                                  aka "Pop,"
                          TELLY SAVALAS CARSWELL,

did knowingly and intentionally possess 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, and a quantity of heroin, a Schedule II controlled substance,

with the intent to distribute.


      All in violation of Title 21, United States Code, Section 841(a)(1) and Title 18,

United States Code, Section 2.
        Case 1:20-cr-00102-JRH-BKE Document 1 Filed 11/05/20 Page 4 of 6




                                  COUNT THREE
                  Maintaining or Using a Drug-Involved Premises
                              21 U.S.C. § 856(a)(1)

        Beginning on a date at least as early as January 3, 2020, and continuing

through May 7, 2020, the precise dates being unknown, in Burke County, within the

Southern District of Georgia, the Defendants,

                              CEDRIC BROWN,
                                  aka "Pop,"
                          TELLY SAVALAS CARSWELL,

aided and abetted by each other and others unknown, did unlawfully and knowingly

use and maintain a place located at 272 North Railroad Street, Midville, GA, 30441

for the purpose of manufacturing, distributing, and using a controlled substance, in

violation of Title 21, United States Code, Section 856(a)(1).




                          FORFEITURE ALLEGATION

        1.   The allegations contained in Counts One through Three of this

Indictment are hereby realleged and incorporated by reference for the purpose of

alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C),

Title 21 United States Code, Section 853(a), and Title 28, United States Code, Section

2461.


        2.   Upon conviction of the offenses alleged in Counts One through Three as

set forth in this Indictment, the defendant,

                                 CEDRIC BROWN,
                                    aka "Pop,"
                         TELLY SAVALAS CARSWELL,
       Case 1:20-cr-00102-JRH-BKE Document 1 Filed 11/05/20 Page 5 of 6




shall forfeit to the United States ofAmerica, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, any property,

real or personal, which constitutes or is derived from proceeds traceable to the

violation.



       3.    Additionally, upon conviction of the offenses alleged in Counts One

through Three of this Indictment, pursuant Title 21, United States Code, Section

853(a,) defendant,

                              CEDRIC BROWN,
                                  aka "Pop,"
                          TELLY SAVALAS CARSWELL,

shall forfeit to the United States, any property constituting, or derived from, any

proceeds the person obtained, directly or indirectly, as a result ofthe alleged offenses,

and any property used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of the alleged offenses, including but not limited to the

property located at 272 North Railroad Street, Midville, GA, 30441

      4.     Additionally, the Government intends on seeking a money judgment

totaling the gross receipts obtained directly as a result of the violation.


      5.     If any of the property described above, as a result of any act or

omission of the defendant:


             a.      cannot be located upon the exercise of due diligence;

             b.      has been transferred or sold to, or deposited with, a third party;

             c.      has been placed beyond the jurisdiction of the court;

             d.      has been substantially diminished in value; or
      Case 1:20-cr-00102-JRH-BKE Document 1 Filed 11/05/20 Page 6 of 6




             e.    has been commingled with other property which cannot be

                   divided without difficulty,


the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 18,

United States Code, Section 982(b)(1) and 28 U.S.C.§ 2461(c).




                                              A True Bill.




David H. Estes                             Matthew A. Josephson
First Assistant United States Attorney     Assistant United States Attorney
                                           *Lead Counsel




 :arl I. Knoche
Assistant United States Attorney
Chief, Criminal Division
